Citation Nr: 1121156	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-36 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1968 to April 1971, and from June 1971 to January 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran requested a hearing before RO personnel in November 2007, he withdrew his request in correspondence received in September 2008. 

The Board notes that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was denied by the RO in August 2009 and February 2010.  The Veteran did not appeal either decision.  However, according to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed rating claim if the TDIU claim is based solely upon the disability or disabilities that are the subject of the rating claim.  If the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities that are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a) (2010).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010).

Also, the United States Court of Appeals for Veterans' Claims (CAVC) has held that a request for TDIU, either expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of an initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based is already service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, consideration of TDIU in this case would necessarily involve consideration of the Veteran's other service-connected disabilities, which are not on appeal; therefore, and as the Veteran has not appealed the denial of TDIU, the Board finds that it does not have jurisdiction over the issue of entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

Records received from the Veteran's private physician, M.V.R., include a March 26, 2009 request for records from the Social Security Administration (SSA).  That request indicates that the Veteran was being evaluated by SSA for disability benefits.  There is no acknowledgment by the RO of this request, and no action has yet been taken to obtain pertinent records from SSA.  

VA is on notice of the existence of relevant SSA records which have not been obtained.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

While a decision by SSA on a claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding the degree of the Veteran's disability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

In Murincsak, the CAVC explained that even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 371.  The CAVC further observed that, even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a veteran's disability in light of his or her entire medical history.  Id. at 371-72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010).

In addition, the Board notes that, on the VA Form 9, the Veteran asserted that he could not flex his lumbar spine to 60 degrees as reported by the March 2007 VA examiner, and that his range of motion was very limited.  The Board interprets this as an assertion that his condition has worsened since the March 2007 examination.  In light of the more than four years that have passed since that examination, the Board finds that a more current examination is necessary to decide the claim for increased rating.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281 (1993); VAOPGCPREC 11-95.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer, 10 Vet. App. at 403.


Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain relevant SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

2.  Then, afford the Veteran a VA spine examination by an appropriate medical professional to determine the current degree of severity of his service-connected lumbar spine disability.  The relevant documents from the claims folder should be made available to, and should be reviewed by, the examiner.  All indicated studies should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursions of motion, if any, accompanied by pain.  The examiner should assess the degree of severity of any pain.  The examiner should also report whether there is favorable or unfavorable ankylosis.

The extent of any incoordination, weakened movement, or excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, provide an assessment of the functional impairment on repeated use or during flare-ups.  Such assessment should be in terms of the degree of additional range of motion loss.  

The examiner should identify any objective neurological abnormalities associated with the service-connected lumbar spine disability; and if found, provide an opinion as to whether the neurological symptomatology equates to 'mild,' 'moderate,' 'moderately severe,' or 'severe' incomplete paralysis, or complete paralysis of any nerve.  Please also identify any affected nerve.

The examiner should state whether there have been incapacitating episodes of intervertebral disc syndrome, and if so, record the number and duration of episodes over the past 12 months.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

3.  Readjudicate the remanded claim for increased rating for low back disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


